UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4981



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


SHAWN L. STARLING,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (CR-05-55)


Submitted:   February 26, 2007             Decided:   March 7, 2007


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed and remanded by unpublished per curiam opinion.


Michael S. Nachmanoff, Acting Federal Public Defender, Frances H.
Pratt, Research and Writing Attorney, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Alexandria, Virginia, for Appellant. Chuck Rosenberg,
United States Attorney, Stephen W. Miller, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Shawn L. Starling appeals from his convictions and sentence,

in the Eastern District of Virginia, for possession with intent to

distribute cocaine base, in violation of 21 U.S.C. § 841, and

possession of a firearm in furtherance of a drug trafficking crime,

in   violation    of    18    U.S.C.    §    924(c).       Starling     makes   three

contentions      in    this   appeal:           first,   that    the   evidence   was

insufficient to support a finding that he intended to distribute

cocaine; second, that the district court plainly erred in allowing

the prosecution to conduct a redirect examination that exceeded the

scope of cross-examination; and third, that his sentence was both

procedurally and substantively unreasonable.                    As explained below,

we reject each of these contentions and affirm.



                                            I.

      On the evening of September 16, 2004, Richmond Police officers

Thomas Gilbert and George McLaughlin were on a routine patrol on

Accommodation Street in Richmond, Virginia.1 The location that the

officers were patrolling “was a high crime area known for drug

activity.”    J.A. 49.2       As they drove on Accommodation Street, the


      1
      The factual predicate for Starling’s convictions is drawn
from the trial record, and is spelled out in the light most
favorable to the prosecution. See United States v. Pasquantino,
336 F.3d 321, 332 (4th Cir. 2003) (en banc).
      2
      Citations herein to “J.A. ___” refer to the contents of the
Joint Appendix filed by the parties in this appeal.

                                            2
officers noticed a group of individuals congregated in an area

behind some apartments.             The group began to disperse as the

officers approached, and Starling was seen walking from the area

where the group had been, carrying a handgun. The officers stopped

Starling, retrieved the weapon (a .40 caliber Smith & Wesson

semiautomatic pistol), and, in searching him, discovered 9.69 grams

of cocaine base (commonly known as crack cocaine) in three separate

plastic packets.       The cocaine was hidden in Starling’s underwear,

between his legs.          Starling also had on his person a $50 bill, a

$20 bill, and a cellular telephone.

      On February 3, 2005, Starling was indicted by the federal

grand jury in Richmond for possession with intent to distribute

cocaine base (“Count One”), possession of cocaine base (“Count

Two”), possession of a firearm in furtherance of a drug trafficking

crime (“Count Three”), and possession of a firearm by a user of

controlled substances (“Count Four”). On May 2, 2005, the district

court     conducted    a    bench   trial     on   the   four   charges   in   the

indictment.        At the trial, the prosecution called Special Agent

James Terpening of the Drug Enforcement Administration (the “DEA”),

as   an   expert    witness    in   the   field    of    narcotics   trafficking.

Terpening testified that the quantity and packaging of the cocaine

base found on Starling “would be highly unusual for personal use,”

and that he had “not seen a user who would possess this amount of

cocaine base.”        J.A. 36.      Terpening also testified that “street-


                                          3
level   distributors   will   have   items   such   as   cell   phones   for

communication, and they may or may not have firearms.            They often

have firearms.”   J.A. 35.

     The   prosecution   also   introduced   the    evidence    of   Officer

Gilbert concerning his encounter with Starling.            In its direct

examination of Gilbert, the prosecution did not ask about the

currency and the cell phone found on Starling, nor did defense

counsel ask Gilbert about those items on cross-examination. In its

redirect examination of Gilbert, however, the prosecution asked

about “other items” that the police had recovered incident to

Starling’s arrest, and Gilbert responded that he had found “$70

U.S. currency, a $50 and a $20, and a cell phone.”          J.A. 28.     The

prosecution then introduced into evidence the cell phone and

photographs of the currency retrieved from Starling at the time of

his arrest. Defense counsel made no objection to the prosecution’s

redirect examination of Gilbert, and did not ask for recross-

examination.

     After the parties had presented their respective cases, the

district court announced, from the bench, its findings of fact and

conclusions of law. The court found that the officers had arrested

Starling in an area known for drug activity, and that the quantity

of cocaine base in Starling’s possession at the time of his arrest,

along with his possession of a handgun, indicated that he was

engaged in the street-level distribution of drugs.              J.A. 49-50.


                                     4
The court also found that Starling’s cash and cell phone were

indicia of drug distribution.        Id.     Based on these findings, the

court reached a verdict of guilty on Counts One, Two, and Three.

The court determined, however, that the evidence did not support a

finding that Starling was a user of cocaine base, and consequently

found Starling not guilty on Count Four.             Id. at 50-51.

     On September 7, 2005, the district court conducted Starling’s

sentencing    hearing.      The   court    adopted    the   findings     in   the

Presentence Report (the “PSR”) that Starling had an offense level

of 26 and a criminal history category of I under the advisory

sentencing guidelines, and that his resultant guidelines range was

123 to 138 months’ imprisonment — 63 to 78 months on Count One and

60   months   on   Count   Three,    with    those     terms   to   be   served

consecutively.3     Starling’s statutory minimum sentence was 120

months, the sum of separate 60-month statutory minimums for Counts

One and Three. Starling requested a 3-month downward variance from

the bottom of his guidelines range to the 120-month statutory

minimum, citing his lack of criminal history and the fact that he

had two dependents.        Without expressly commenting on Starling’s

request for a downward variance, the court sentenced him to 123

months’   imprisonment,     the   shortest    term     consistent    with     his

advisory guidelines range.        Starling did not object to any aspect


     3
      Because Count Two was a lesser included offense of Count One,
it was merged with Count One for sentencing purposes.

                                      5
of the sentencing hearing.         On the day Starling was sentenced, the

court    entered   a   Statement    of    Reasons   for   his   sentence   (the

“Statement of Reasons”), which spelled out that “the sentence

herein was imposed after having considered the advisory Sentencing

Guidelines and the requirements of 18 U.S.C. § 3553(a)(1)-(3) and

(5)-(7), and, after having exercised discretion to ascertain a

reasonable sentence within the statutorily prescribed range.”4

     Starling has appealed his convictions on Counts One and Three,

as well as his sentence, and we possess jurisdiction under 28

U.S.C. § 1291.5



                                      II.

     In   reviewing     a    contention      concerning   the   sufficiency   of

evidence in support of a conviction, we view the evidence in the

light most favorable to the prosecution, and inquire whether there

is evidence that a reasonable finder of fact could accept as

adequate and sufficient to establish the defendant’s guilt beyond

a reasonable doubt.         See United States v. Burgos, 94 F.3d 849, 862

(4th Cir. 1996) (en banc); see also Glasser v. United States, 315

U.S. 60, 80 (1942) (“The verdict of a jury must be sustained if


     4
      The district court’s Statement of Reasons is found at J.A.
112-14.
     5
      Starling acknowledges that his conviction on Count Two was
free of error, and does not challenge it on appeal.             See
Appellant’s Br. 22 (“[T]he only offense of which Mr. Starling could
be properly convicted was the § 844 simple possession offense.”).

                                         6
there is substantial evidence, taking the view most favorable to

the Government, to support it.”).

     When an appellant raises a contention of error that he failed

to present to the district court in the first instance, we review

it for plain error only.   See Fed. R. Crim. P. 52(b); United States

v. Olano, 507 U.S. 725, 731-32 (1993).      A defendant seeking to

overturn a ruling under the plain-error test bears the burden of

showing (1) that an error occurred, (2) that it was plain, and (3)

that it affected his substantial rights.    Olano, 507 U.S. at 732.

The correction of plain error lies within our discretion, which we

“should not exercise . . . unless the error seriously affects the

fairness, integrity or public reputation of judicial proceedings.”

Id. (internal quotation marks and brackets omitted).

     Our task in reviewing a district court’s sentence is to

determine whether the sentence is within the statutorily prescribed

range and is reasonable.   United States v. Moreland, 437 F.3d 424,

433 (4th Cir. 2006).   Importantly, reasonableness review involves

both procedural and substantive components.    Id. at 434.



                                III.

     Starling makes three contentions of error on appeal.    First,

he maintains that there was insufficient evidence for a reasonable

trier of fact to find beyond a reasonable doubt that he intended to

distribute the cocaine base that was found hidden in his clothing.


                                  7
Second,   he    asserts   that   the   district    court   plainly   erred   in

allowing the prosecution, in its redirect examination of Officer

Gilbert, to introduce evidence of the cell phone and cash that were

found on his person when he was arrested, because those items were

not   subject    to   his   counsel’s       cross-examination   of   Gilbert.

Starling further contends that we should notice this assertedly

plain error and vacate his convictions based thereon.                  Third,

Starling maintains that his sentence was procedurally unreasonable

because the reasons for it were not adequately explained in open

court, and substantively unreasonable because it was greater than

necessary to comply with the purposes set forth in § 3553(a).



                                       A.

      Starling first contends that the evidence was insufficient for

the district court to conclude that he intended to distribute

cocaine base. Before we address Starling’s specific contentions on

this issue, we observe that the record reveals substantial support

for the verdict.       Under the evidence, Starling was apprehended

carrying a handgun and 9.69 grams of cocaine base packaged in three

separate plastic-bag corners, in an area known for drug activity

and near a group of individuals who scattered when the police

approached. Agent Terpening testified that the quantity of cocaine

base found in Starling’s possession was inconsistent with personal

use and, indeed, that in Terpening’s career with the DEA he had


                                        8
“not seen a user who would possess this amount of cocaine base.”

J.A. 36.     Our precedents leave no doubt that “intent to distribute

may    in   proper     circumstances     be   inferred        from    the     amount    of

possession.” United States v. Welebir, 498 F.2d 346, 350 (4th Cir.

1974).      Terpening also testified that individuals engaged in drug

distribution often have firearms.             Our decisions have acknowledged

that the possession of a handgun along with a controlled substance

is strong circumstantial evidence of intent to distribute, as is

packaging of drugs in a manner that would facilitate their sale.

See United States v. Fisher, 912 F.2d 728, 731 (4th Cir. 1990).

The possession of a large quantity of a controlled substance in an

area known for its high level of drug trafficking is likewise

evidence of intent to distribute.               See United States v. Collins,

412 F.3d 515, 518 (4th Cir. 2005).                The fact that the group of

people      around     Terpening     dispersed    when    the        police    officers

approached provides further support for the verdict.

       Starling      offers   five    reasons    that    the    evidence        we    have

summarized above was insufficient to support the verdict.                               He

begins by asserting that the prosecution’s decision to charge him

(in Count Two) with simple possession, in addition to possession

with   intent     to    distribute,    amounts    to     an   admission        that    the

evidence on the distribution charge was inadequate to convict him.

Next, he observes that other defendants (in matters entirely

unrelated to this one) have possessed more cocaine base than he,


                                          9
yet been acquitted of possession with intent to distribute; on that

basis, he maintains that the district court erred in finding that

the amount of cocaine base he possessed was inconsistent with mere

personal use.       Starling next contends that the cell phone, cash,

and handgun found on his person do not indicate that he intended to

distribute cocaine base. In addition, he asserts that the location

in which he was hiding his cocaine base — in his underwear,

between his legs — indicates that he did not intend to distribute

it.    Finally, he offers a list of factors that have, in other

cases, demonstrated an intent to distribute, but that were not

present here.

       Starling’s    first    two   contentions     on   this   point   simply

misapprehend the nature of our inquiry.            Our task is to determine

whether the evidence presented was sufficient for a reasonable

trier of fact to find beyond a reasonable doubt that Starling

intended to distribute cocaine base.           The lesser included offense

with which Starling was also charged has no bearing on the body of

evidence that was before the district court, and thus is immaterial

to our review of the sufficiency of that evidence.                   Similarly

misplaced is Starling’s reliance on precedents in which defendants

who possessed more cocaine base than he have been acquitted of

possession with intent to distribute. For one thing, the decisions

on which he relies are inapposite.             More fundamentally, though,

even   if   Starling   were   to    identify   a   precedent    in   which   the

                                       10
defendant was acquitted on facts identical to these, he would not

thereby establish that no reasonable trier of fact could reach a

different result.

     The third point in Starling’s attack on the sufficiency of the

evidence is that the items he was carrying, other than the cocaine

base itself, do not indicate an intent to distribute.   With regard

to the cell phone and the cash, he simply asserts (apparently for

the first time on appeal, and with no reference to the record) that

because cell phones have become ubiquitous in America and $70 is

not an abnormally large sum to carry on one’s person, those items

are no indication of intent to distribute the cocaine base that he

possessed.   That contention misses the point.   Carrying $70 and a

cell phone may not, by itself, be sufficient to demonstrate an

intent to distribute drugs.    But according to Agent Terpening’s

testimony, such factors are at least somewhat probative, in that an

intent to distribute is more likely in their presence than in their

absence.

     With respect to the handgun, Starling maintains that because

he was in a high-crime area, it was plausible that he was carrying

the weapon merely for self-defense. The existence of a conceivable

alternative explanation for his possession of the pistol, however,

does not diminish the strength of Terpening’s testimony on the

connection between handguns and drug distribution. And, of course,

it in no way weakens the most significant evidentiary support for


                                11
the court’s verdict:      Starling’s possession of cocaine base in a

quantity inconsistent with personal use, packaged for convenient

distribution.

     Starling’s fourth proffered reason that the evidence was

insufficient is that the cocaine base was found in his underwear,

between his legs.      He contends on appeal that, if he had intended

to distribute the cocaine, he would have stored it in a more

accessible   location,    such     as    his    pocket    or   the    top    of    his

underwear.      Starling fails, however, to identify any evidence of

record   that    the   discovery    of       cocaine   between       his    legs    is

inconsistent with drug distribution.            As a result, his speculation

in this regard has no bearing on whether the evidence before the

court was sufficient to support his convictions.

     Starling’s fifth and final criticism of the sufficiency of the

evidence suffers from the same defect.                   He lists a number of

possible indicia of intent to distribute that he claims were not

present here (e.g., no plastic sandwich bags or razors), but points

to no evidence in the record that the absence of these additional

indicia makes it unlikely that he lacked such an intent.                           An

absence of factors whose significance was not mentioned at trial,

much less established in the record, does not render insufficient

the body of evidence that was actually adduced.

     In sum, the evidence that Starling intended to distribute the

cocaine base that he possessed was more than sufficient to support


                                        12
the district court’s guilty verdict on Counts One and Three.

Starling’s assertions to the contrary are thus without merit.



                                        B.

        Starling next contends that the district court committed plain

error in allowing the prosecution to address, in its redirect

examination of Officer Gilbert, matters not raised in defense

counsel’s cross-examination of Gilbert — specifically, the cell

phone    and   cash   discovered   on   Starling     when    he    was   arrested.

Starling cites several commentators’ observations that redirect

examination is typically limited to subjects brought up in cross-

examination. He is incorrect, however, in asserting that a party’s

redirect can never address matters not discussed in his opponent’s

cross-examination.        The   Rules    of    Evidence     give   trial    courts

discretion over “the mode and order of interrogating witnesses and

presenting     evidence,”   and    do    not   bar   the    exercise      of   that

discretion to allow inquiry into new subjects on redirect.                     See

Fed. R. Evid. 611(a).       Indeed, the very authorities that Starling

misleadingly quotes in support of his position expressly recognize

that a court may allow redirect on matters not raised in direct or

cross-examination.       See I Kenneth S. Broun, McCormick on Evidence

§ 32 (6th ed. 2006) (“[U]nder his general discretionary power to

vary the normal order of proof, the judge may permit the party to

bring out on redirect examination relevant matter which through


                                        13
oversight   he    failed   to    elicit    on   direct.”);     81    Am.   Jur.    2d

Witnesses § 740 (2004) (recognizing “court’s discretion to allow on

redirect examination questioning as to matters which properly

should have been brought out on direct examination”).                  Starling’s

assignment of error in this regard is thus meritless.                 Because the

district court committed no error at all in connection with the

prosecution’s redirect examination of Gilbert, Starling’s plain-

error contention on that point necessarily fails.



                                      C.

                                      1.

      Finally, Starling maintains that his sentence is unreasonable

and must be vacated. Specifically, he asserts that his sentence is

procedurally unreasonable because the reasons for it were not

explained in open court, and substantively unreasonable because it

was   greater    than    necessary    to   comply       with   the   purposes      of

sentencing set forth in § 3553(a).                 We reject both of these

contentions.

      Section 3553(c) provides that “[t]he court, at the time of

sentencing,      shall   state   in   open      court   the    reasons     for    its

imposition of the particular sentence.”                   This provision also

mandates that, if the sentence is within the advisory guidelines

range and that range exceeds 24 months, the court must state its

reason for selecting a sentence at a particular point within the


                                      14
range. 18 U.S.C. § 3553(c)(1). Starling asserts that the district

court failed to provide any explanation in open court for the

sentence    it   imposed.     The   record,   however,    contradicts     that

assertion:       the court expressly stated that the basis for the

sentence    it   imposed    was   its   adoption   of   the   PSR’s   findings

regarding Starling’s offense level, criminal history category, and

advisory guidelines range.

     The court did fail to explain its selection of the bottom of

Starling’s guidelines range — 123 months — as the appropriate

sentence.    The court’s omission in that regard, however, does not

render Starling’s sentence procedurally unreasonable.                  To the

contrary, the court’s sentencing procedure was consistent with the

standards established in our decisions:            it correctly calculated

Starling’s advisory guidelines range and, as explained in its

written Statement of Reasons, found a 123-month sentence to be

consistent with the requirements of § 3553(a) as applied to this

matter.    Moreover, as we have observed, the court orally indicated

that Starling’s sentence was chosen because it comported with the

sentencing guidelines.       When a court imposes a sentence within the

advisory guidelines range, a procedure such as that conducted here

is reasonable. See United States v. Moreland, 437 F.3d 424, 432-33

(2006) (spelling out proper sentencing procedure in wake of United

States v. Booker, 543 U.S. 220 (2005)).




                                        15
       Starling next contends that his sentence was substantively

unreasonable because it was greater than necessary to comply with

the purposes of sentencing spelled out in § 3553(a).                  We have

recognized that a sentence within the advisory guidelines range is

presumptively reasonable.           See United States v. Green, 436 F.3d

449,       456-57   (4th   Cir.   2006).6    In   seeking   to   overcome   the

presumption that his sentence is reasonable, Starling relies mainly

on his two dependents and his lack of a prior criminal history.              He

fails to explain, however, how the fact that he has dependents

distinguishes his situation from that contemplated by the advisory

guidelines. Moreover, because Starling’s lack of a criminal record

has already been accounted for in the calculation of his criminal

history category, it does not warrant a downward variance from his

guidelines range.           Starling also contends that the amount of

cocaine base seized from him was too small to justify the sentence

he received, but the quantity of drugs he was carrying was likewise

reflected in his guidelines range, and is thus not a sound basis

for a downward variance.          In these circumstances, we conclude that




       6
      Starling also seeks to persuade us to overrule Green’s
holding that a sentence within the advisory guidelines range is
presumptively reasonable.     His position in that regard is
unavailing, for “[i]t is well settled that a panel of this court
cannot overrule, explicitly or implicitly, the precedent set by a
prior panel of this court. Only the Supreme Court or this court
sitting en banc can do that.” United States v. Chong, 285 F.3d
343, 346 (4th Cir. 2002) (internal quotation marks omitted).

                                        16
Starling’s    sentence   was   both    procedurally     and     substantively

reasonable, and we must reject his contention to the contrary.

                                      2.

     Although    Starling’s    sentence     was   reasonable,    there   is   a

procedural defect concerning his sentencing that warrants remand.

The district court’s Judgment in a Criminal Case reflects that

Starling was subject to separate $100 assessments for Counts One

and Two.     See J.A. 85.   That instruction contradicts the court’s

oral order at Starling’s sentencing hearing that he pay a single

$100 assessment for the merged convictions on Counts One and Two.

See id. at 78.      We thus remand for the court to correct this

clerical error in its written sentencing instructions.             See United

States v. Morse, 344 F.2d 27, 30-31 (4th Cir. 1965).



                                      IV.

     Pursuant to the foregoing, we affirm Starling’s convictions

and sentence, and remand for the Judgment in a Criminal Case to be

corrected to reflect the sentence imposed.7

                                                     AFFIRMED AND REMANDED




     7
      We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before us and
argument would not aid in the decisional process.

                                      17